—Order, Supreme Court, New York County (Jane S. Solomon, J.), entered on or about November 10, 1993, granting the motion of defendant-respondent Arturo’s Park, Inc. and the cross motion of the remaining defendants-respondents for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly concluded that plaintiff had failed to establish a prima facie case of negligence. It is well settled that an owner of property owes no duty to pedestrians to remove ice and snow that naturally accumulates upon the sidewalk in front of his premises unless it is shown that the owner made the sidewalk more hazardous (Stewart v Haleviym, 186 AD2d 731). Since there was no showing that either the tenant of the premises or its owners/managing agent created a dangerous condition on the abutting sidewalk or even made any attempt to remove the snow and ice before the accident occurred, those parties could not have been liable (supra, at 732). Concur—Wallach, J. P., Asch, Rubin and Williams, JJ.